Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 1 of 7 PageID #:39




                    Exhibit B
Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 2 of 7 PageID #:40



                                                                                                           USOO8843641B2


(12) United States Patent                                                              (10) Patent No.:                    US 8,843,641 B2
       Falk                                                                            (45) Date of Patent:                            Sep. 23, 2014

(54) PLUG-IN CONNECTOR SYSTEM FOR                                               (56)                        References Cited
       PROTECTED ESTABLISHMENT OF A
       NETWORK CONNECTION                                                                           U.S. PATENT DOCUMENTS
                                                                                        7,167,078   B2 *     1/2007    Pourchot ...................... 340, 5.61
(75) Inventor: Rainer Falk, Erding (DE)                                                 7,509,676   B2 *     3/2009    Trueba ............................ 726/22
                                                                                        7,565,529   B2*      7/2009    Becket al.                         T13,156
(73) Assignee: Siemens Aktiengesellschaft, Munich                                       8,146,072   B2 *     3/2012    Trueba ...........                 717? 17O
               (DE)                                                                     8.458,293   B1*      6/2013    Lemaitre et al. .............. TO9.218
                                                                                  2005. O18485.6    A1       8, 2005   Pourchot
                                                                                  2006/0O26283      A1       2/2006    Trueba. .......................... 709,225
(*) Notice:          Subject to any disclaimer, the term of this                  2006/0026686      A1       2/2006    Trueba. ............................ T26/24
                     patent is extended or adjusted under 35                      2006,0072527      A1*      4, 2006   Becket al. ..                       370,338
                     U.S.C. 154(b) by 262 days.                                   2007/0186099      A1       8/2007    Becket al. .................... 713/159
                                                                                  2009 OO61678      A1       3/2009    Minoo et al.
                                                                                  2009,0183233      A1*      7/2009    Trueba. .............................. T26/3
(21) Appl. No.: 13/110,690
                                                                                               FOREIGN PATENT DOCUMENTS
(22) Filed:          May 18, 2011
                                                                                DE         10 2005040984                  3, 2007
(65)                    Prior Publication Data                                  DE         10 2009 044 140                4/2010
                                                                                EP                2O34423                 3, 2009
       US 2011/0289231 A1              Nov. 24, 2011                            WO        WO 2009/086937                  T 2009
                                                                                WO        WO 2010/040703                  4/2010
(30)             Foreign Application Priority Data                              * cited by examiner
  May 21, 2010         (DE) ......................... 10 2010 O21, 257          Primary Examiner — Kenneth Coulter
                                                                                (74) Attorney, Agent, or Firm — Cozen O'Connor
(51) Int. Cl.
       G06F I3/00                  (2006.01)                                    (57)                             ABSTRACT
       H04L 29/06                  (2006.01)                                    A plug-in connector System for a data communication inter
(52) U.S. Cl.                                                                   face comprising a network connector and a network Socket is
       CPC ............. H04L 63/10 (2013.01); H04L 63/0853                     equipped with an integrated authentication function that is
                                                            (2013.01)           independent of network communication. The authentication
       USPC ........................................... 709/227; 709/229        is undertaken independently of the data transmission or the
(58) Field of Classification Search                                             data communication. The enabling is undertaken by a physi
       CPC ............................ H04L 63/10; H04L 63/0853                cal connection between the contacts of the network Socket,
       USPC .............. 709/227 229; 726/3–10, 16–21, 34:                    where the network connector associated therewith is estab
                        713/160–163, 168-174, 184-186, 192,                     lished after Successful authentication.
                                                              713/194
       See application file for complete search history.                                            7 Claims, 2 Drawing Sheets




                                                         ConnectNetwork Corrector
                                                                                         30

                                                       Antheticate Network Connector



                                                                  Ceck
                                                              Authentication
                                                                  Result

                                                                                                           306
                                                                                           aitai
                                                                                          Access           307
                                                                                           Block
                                                                                          Access           308
Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 3 of 7 PageID #:41




U.S. Patent         Sep. 23, 2014   Sheet 1 of 2         US 8,843,641 B2
Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 4 of 7 PageID #:42




U.S. Patent         Sep. 23, 2014       Sheet 2 of 2     US 8,843,641 B2




            FIG 3




                               Check
                           Authentication
                               Result
Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 5 of 7 PageID #:43




                                                       US 8,843,641 B2
                               1.                                                                      2
           PLUG-IN CONNECTOR SYSTEM FOR                                  of solution also demands significant administrative outlay, for
           PROTECTED ESTABLISHMENT OF A                                  example, for distributing and collecting the mechanical keys.
               NETWORK CONNECTION
                                                                                       SUMMARY OF THE INVENTION
           BACKGROUND OF THE INVENTION
                                                                            It is therefore in the object of the present invention to
   1. Field of the Invention                                             provide a system for administering and implementing access
   The present invention relates to a plug-in connector sys              rights to maintenance functionalities that is operable securely
                                                                         and with little effort.
tem, and a network plug and a network Socket for protected          10      This and other objects and advantages are achieved in
establishment of a network connection, which is especially               accordance with the invention by a plug-in connector system,
Suitable for granting previously defined maintenance compa               a network plug and a network Socket, wherein the inventive
nies or maintenance technicians access to a system that is to            plug-in connector system for protected establishment of a
be maintained.
                                                                         network connection comprises a network plug featuring an
   2. Description of the Related Art                                15   authentication unit and a network Socket featuring an authen
   Technical devices require maintenance at regular intervals            tication checking unit and an enabling unit. The authentica
or in the event of malfunctions. To guarantee operational                tion unit, the authentication checking unit and the enabling
security, the maintenance should only be undertaken by                   unit include devices for performing the following steps:
authorized personnel. Consequently, it is necessary to allow                A checking command is transferred by the authentication
only appropriately authorized personnel access to the main               checking unit to the authentication unit. Based the checking
tenance functionality of the machine or system. For example,             command, a checking response is determined by the authen
an owner of a machine can make it possible that only main                tication unit and transferred to the authentication checking
tenance personnel who have completed the appropriate train               unit. The checking response is checked by the authentication
ing have access to the machine to be maintained. Thus, on the            checking unit. In the event of a Successful check of the check
one hand, the safety of the maintenance technician and, on the      25   ing response, a physical connection is enabled between the
other hand, the correct operation of the machine to be main              networkplug and network Socket for protected establishment
tained can be guaranteed.                                                of the network connection by the enabling device.
  In Such cases, mobile maintenance devices, such as note                   In the preferred embodiment, a plug-in connection for a
books or PDAs (Personal Digital Assistants), are normally                data communication interface is equipped with an integrated
used, which obtain maintenance access by a locally acces            30   authentication function independent of network communica
sible interface to a specific industrial device, such as a train,        tion. The data communication connection typically involves
an interlocking system, an automation controller or a medical            an RJ45 or M12 plug-in connection. Consequently, the net
device. The connection to the locally accessible interface is            work connector fulfils the function of a key, without a
made by wire or wirelessly. Diagnostic functions can be                  mechanical key being needed, however. The authentication is
called up through the maintenance access, error memories            35   undertaken independently of data transmission or data com
read out, configuration settings of the industrial system modi           munication, so that neither a maintenance device nor a device
fied or software updates uploaded.                                       to be maintained has to support this functionality. The
   To grant access rights, an authentication check is usually            enabling is undertaken by a physical connection being estab
performed in which a claimed identity is verified and thus the           lished between the contacts of the network socket and the
authorization for accessing the respective maintenance inter        40   network plug connected to it.
face is checked. If the authentication check is successful, the            In an embodiment of the present plug-in connector, after
access rights previously allocated to the respective user are            the establishment of a network connection for a network
granted.                                                                 connector by a physically access-protected network Socket,
   Most known authentication methods are based on the entity             identification information of the network connector is stored.
to be authorized having to prove, in relation to a checking         45   Based on the identification information, the network connec
entity, that it is in possession of a secret and/or of an object.        tor is checked at a predeterminable number of further network
The best known authentication method is the transmission of              Sockets. In other words, an inventive maintenance cable with
a password in which the authenticating entity transmits a                authentication function is connected to a physically access
secret password directly to a checking entity. The checking              protected maintenance access. In this case, identification
entity or the authentication checking unit respectively then        50   information of the network connector is captured and stored
check the correctness of the transmitted password.                       by the system to be maintained. Thereafter, further mainte
   For administration of maintenance accesses in large sys               nance accesses of the same system will typically be used with
tems, however, Such a method involves a significant admin                this network connector for a certain predeterminable period
istrative overhead. In particular, when temporary mainte                 of time, in which case only the identification information is
nance technicians or freelancers are used, the respective           55   checked. As a result, a physical access protection only present
maintenance passwords should be changed again once main                  at Some maintenance interfaces can be used to indirectly
tenance on the system to be maintained has been completed so             secure maintenance access by openly accessible maintenance
that future maintenance access is no longer possible for said            interfaces.
persons.                                                                    In accordance with an embodiment of the present connec
   A further known option for secure administration of main         60   tor system, the network connector is allowed to set up a
tenance accesses is to provide the respective network Sockets            network connection for a predeterminable period of time
for maintenance access in an area to which access is physi               and/or for a predeterminable scope of access rights. Accord
cally protected. For example, the network socket can be                  ingly, the authentication information of a network connector
secured with a lockable maintenance flap or can be located in            includes information about the maintenance accesses or the
a lockable room. Such a method is, however, associated with         65   period of time for which the respective network connector is
uncertainties because a physical access protection can be                authorized and thus able to be used. This allows definition of
overcome with little effort in most cases. In addition, this type        the systems to which maintenance access is possible with a
Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 6 of 7 PageID #:44




                                                       US 8,843,641 B2
                               3                                                                       4
specific network connector. For example, a network connec                 In this way, for example, a control device for brake control
tor can comprise authentication information for an entire                 can be maintained by uploading a software update. The
industry branch or for a predeterminable member of an indus               mobile maintenance device 111, for data communication
try branch or for a predeterminable system type or a prede                with the data network of the railroad car, can use RS232,
terminable functionality of a system type. Furthermore, a                 USB, Ethernet or an IP protocol, for example.
period of time in which the network connector can be used                   FIG. 2 shows a schematic diagram of a plug-in connector
can be included in the authentication information. In this way,           system for protected establishment of a network connection
it is ensured that stolen or lost maintenance cables automati             for a maintenance technician in accordance with the inven
cally become invalid once a period of validity has elapsed.               tion. Here, the mobile maintenance device 201 is connected
  The network connector in accordance with the contem                10
                                                                          by a two-wire line 202 to a network connector 203. The
plated embodiments features an authentication unit which is               network connector 203 comprises physical contacts 204 for
Suitable for use in a plug-in connector System in accordance              establishing a data communication connection and an authen
with the contemplated embodiments.                                        tication unit 205. The network socket 206 includes contacts
  The inventive network socket features an authentication
unit and an enabling unit which are Suitable for use in an           15   207 for establishing a connection to the data network, an
inventive plug-in connector system.                                       authentication checking unit 208 and an enabling device 209.
    Other objects and features of the present invention will                 In this exemplary embodiment, authentication between the
become apparent from the following detailed description                   authentication unit 205 and the authentication checking unit
considered in conjunction with the accompanying drawings.                 208 is undertaken wirelessly over a radio interface 210. The
It is to be understood, however, that the drawings are designed           radio interface 210 can involve an Radio Frequency Identifi
solely for purposes of illustration and not as a definition of the        cation (RFID) interface, for example. The authentication
limits of the invention. It should be further understood that the         checking unit 208 transfers a checking command to the
drawings are not necessarily drawn to scale and that, unless              authentication unit 205. The authentication unit 205 deter
otherwise indicated, they are merely intended to conceptually             mines a checking response based on a checking command
illustrate the structures and procedures described herein.           25   and, in turn, transfers this response to the authentication
                                                                          checking unit 208. In the event of a successful check by the
       BRIEF DESCRIPTION OF THE DRAWINGS                                  authentication checking unit 208, the physical connection
                                                                          between network connector 203 and network socket 206 is
  The invention is explained below in greater detail with                 through-connected by the enabling device 209. The enabling
exemplary embodiments which refer to the enclosed figures,           30   device 209 is realized mechanically by a relay, for example, or
in which:                                                                 electronically by an activatable optocoupler.
  FIG. 1 shows a schematic diagram of a railroad car with a                  In one embodiment a wired interface is provided for
number of control devices and a maintenance access;                       authentication of the network connector instead of the wire
  FIG. 2 shows a schematic block diagram of a plug-in con                 less interface 210. This can typically involve an Inter IC (IC)
nection for maintenance access in accordance with the                35   interface or an Serial Peripheral (SPI) interface bus.
present invention; and                                                       In determining the checking response, the authentication
   FIG. 3 is a flow chart of a method for establishing a secure           unit 205 can perform a cryptographic computation using a
maintenance access in accordance with an embodiment of the                stored cryptographic key. In Such cases, a symmetrical cryp
invention.                                                                tographic method, e.g., Data Encryption Standard (DES).
                                                                     40   Advanced Encryption Standard (AES) or Hash Based Mes
    DETAILED DESCRIPTION OF THE PRESENTLY                                 sage Authentication Cope-Secure Hash Algorithm-1
          PREFERRED EMBODIMENTS                                           (HMAC-SHA1) can be used. An asymmetric cryptographic
                                                                          method, e.g., Rivest, Shamir and Adelatan (RSA), Digital
  FIG. 1 shows a first and a second railroad car 101, 102                 Signature Algorithm (DSA) or Elliptic Curve Cryptography
where the control devices are each shown schematically. The          45   Digital Signature Algorithm (ECC-DSA) can also be used. In
diagram shows a train control system 103, a passenger info                one embodiment, the authentication unit transmits a digital
tainment system 104 and a train maintenance system 105                    certificate, e.g., in accordance with X.509.
which are connected to each other over a network. The net                    FIG. 3 is a flowchart for secure creation of a connection
work of the individual railroad cars 101, 102 is connected by             between a mobile maintenance device and a maintenance
electrocouplings 106. Also shown are gateways 107, 108 by            50   access. The network connector is connected to the network
which the network connection between the individual rail                  socket, as indicated in step 301. The network connector is
road cars is routed. Access to the network from outside can be            authenticated by the network socket in accordance with the
by wire or wirelessly. The diagram shows a wireless access                above-described methodologies, as indicated in step 302.
109 as a Wireless LAN Access Point and a wired access 110,                After successful authentication, the authorization of the net
i.e., maintenance access.                                            55   work connector is checked, as indicated in step 304. If the
  So that a mobile maintenance device 111 now obtains                     network connector does not have any authorization to access
access to the maintenance network of the train, a maintenance             the maintenance network the access is rejected, as indicated
access 110 is provided in the railroad car 101. This mainte               in step 305.
nance access 110 is located behind a lockable maintenance                   However, if the access check is successful the access to the
flap (not shown). To connect the mobile maintenance device           60   maintenance network is enabled (see step 306), and main
111 to the maintenance access 110 the maintenance flap is                 tained for a predeterminable period of time, as indicated in
first mechanically unlocked. The mobile maintenance device                step 307. After the predeterminable period of time has
111 is then connected to the network socket 110 using a                   elapsed, the maintenance access is blocked, as indicated in
network connector. After Successful authentication of the net             step 308.
work connector of the mobile maintenance device 111, the             65     In another embodiment the access to the maintenance net
maintenance access 110 is enabled by the physical connec                  work remains enabled until the network connector is removed
tion to the data network of the railroad car being established.           from the network socket.
Case: 1:21-cv-00483 Document #: 1-3 Filed: 01/27/21 Page 7 of 7 PageID #:45




                                                     US 8,843,641 B2
                              5                                                                      6
   Thus, while there are shown, described and pointed out              connector system further comprising a predeterminable num
fundamental novel features of the invention as applied to              ber of further network sockets configured to check the stored
preferred embodiments thereof, it will be understood that              identification information of the network connector.
Various omissions and substitutions and changes in the form               4. The plug-in connection system as claimed in claim 1,
and details of the illustrated apparatus, and in its operation,        wherein the network connector is configured to allow estab
may be made by those skilled in the art without departing              lishment of the network connection for only a predetermined
from the spirit of the invention. Moreover, it should be rec           period of time.
ognized that structures shown and/or described in connection              5. The plug-in connection system as claimed in claim 1,
with any disclosed form or embodiment of the invention may             wherein the network connector is provided with a predeter
be incorporated in any other disclosed or described or sug        10   minable scope of access rights to establish a network connec
gested form or embodiment as a general matter of design                tion.
choice.                                                                   6. A network connector having an authentication unit con
  What is claimed is:                                                  figured for implementation in a plug-in connection system for
   1. A plug-in connector system for protected establishment           protected establishment of a network connection, the authen
of a network connection, comprising:                              15   tication unit being configured to determine a checking
   a network connector including an authentication unit; and           response based on a checking command transferred from an
   a network socket including an authentication checking unit          authentication checking unit and to transfer the checking
      and an enabling unit,                                            response to the authentication checking unit for protected
   the authentication checking unit being configured to trans          establishment of the network connection, determining the
      fer a checking command to the authentication unit,               checking response comprising performing a cryptographic
   the authentication unit being configured to determine a             computation utilizing a stored cryptographic key; wherein the
      checking response based on the checking command                  network connector includes a communication unit for wired
      transferred by the authentication checking unit and              transfer of the checking command and the checking response
      transfer the checking response to the authentication             between the authentication unit and the authentication check
      checking unit, determining the checking response com        25   ing unit, the network connector being physically connectable
      prising performing a cryptographic computation utiliz            to an enabling unit configured to enable a physical connection
      ing a stored cryptographic key:                                  between the network connector and a network socket for the
   the authentication checking unit being configured to check          protected establishment of the network connection in an event
      the transferred checking response, and                           of a successful check of the checking response by the authen
   the enabling unit being configured to enable a physical        30   tication checking unit.
     connection between the network connector and the net                7. A network socket having an authentication checking unit
     work socket for protected establishment of the network            and an enabling unit, the network socket being configured for
     connection in an event of a successful check of the               implementation in a plug-in connection system for protected
     checking response by the authentication checking unit;            establishment of a network connection, the authentication
  wherein the network connector and the network socket            35   checking unit being configured to transfer a checking com
    each include a communication unit for wired transfer of            mand to an authentication unit and to check a transferred
     the checking command and the checking response                    checking response from the authentication unit, checking the
     between the authentication unit and the authentication            transferred checking response comprising performing a cryp
     checking unit.                                                    tographic computation utilizing a stored cryptographic key,
  2. The connector system as claimed in claim 1, wherein the      40   and the enabling unit being configured to enable a physical
network socket is provided in an area protected from physical          connection between a network connector and the network
aCCCSS.                                                                socket for protected establishment of the network connection
  3. The connector system as claimed in claim 1, wherein the           in an event of a successful check of the checking response
network Socket is a physically access-protected network                transferred from the authentication unit; wherein the network
Socket, and identification information of the network connec      45   Socket includes a communication unit for wired transfer of the
tor is stored in the connector system after the protected estab        checking command and the checking response between the
lishment of the network connection for the network connector           authentication unit and the authentication checking unit.
through the physically access protected network socket, the
